Citation Nr: 0718324	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  05-03 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Denver, Colorado


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1975 to June 1980.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a March 2003 rating 
decision by the Denver RO that, in part, denied a TDIU.  In 
February 2007, the veteran testified at a video conference 
hearing before the undersigned; a transcript of this hearing 
is of record.  During the hearing, the veteran submitted 
additional evidence along with a statement waiving initial 
consideration of the additional evidence by the RO.


FINDING OF FACT

The veteran's service-connected disabilities (a low back 
disability, rated 60 percent; depression, rated 50 percent; 
and dermatitis, rated zero percent) have a combined rating of 
80 percent; they are not shown to be of such nature and 
severity as to preclude the veteran's participation in all 
forms of substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.340, 3.341(a), 4.16 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in January 2003.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Additional notice was sent to the veteran by way of June 2005 
and January 2006 correspondence which requested the claimant 
to provide evidence in his possession that pertains to the 
claim.  

While the initial notification did not advise the veteran of 
the laws regarding degrees of disability or effective dates 
for any grant of service connection, no new disability rating 
or effective date for award of benefits will be assigned as 
the claims for TDIU is denied.  Additionally, letters in 
March 2006 and January 2007 provided additional notice 
regarding disability ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  TDIU

The veteran seeks a TDIU, asserting that his service-
connected disabilities prevent him from engaging in 
substantially gainful employment.  

A TDIU may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability rated 60 
percent or more or as a result of two or more disabilities, 
provided at least one disability is rated at least 40 
percent, and the ratings for the additional service-connected 
disabilities bring the combined rating to 70 percent or more.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  
Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities. 38 C.F.R. § 4.16(b).

The veteran's service-connected disabilities are rated 80 
percent combined, satisfying the schedular requirements of 38 
C.F.R. § 4.16(a).  To establish entitlement to TDIU, however, 
it must also be shown that, due to the service-connected 
disabilities alone, the veteran is unable to obtain or pursue 
substantially gainful employment.

Thus, the issue is whether the veteran's service-connected 
disabilities preclude him from engaging in substantially 
gainful employment (i.e. work which is more than marginal, 
that permits the individual to earn a "living wage").  38 
C.F.R. § 4.16(b) (2005); Moore v. Derwinski, 1 Vet. App. 356 
(1991).  The record must reflect that circumstances, apart 
from non-service-connected conditions, place him in a 
different position than other veterans having an 80 percent 
compensation rating. The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself (in this case, 80 percent) 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question is whether 
the veteran, in light of his service-connected disabilities, 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In essence, the veteran's ability or inability to engage in 
substantial gainful activity, has to be looked at in a 
practical manner, and the thrust is whether a particular job 
is realistically within the capabilities, both physical and 
mental, of the appellant.  See Moore v. Derwinski, 1 Vet. 
App. 83 (1991).  Marginal employment shall not be considered 
substantially gainful employment, and generally shall be 
deemed to exist when a veteran's earned income does not 
exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.  Marginal employment may also be held to exist, 
on a facts-found basis, when earned annual income exceeds the 
poverty threshold.  38 C.F.R. § 4.16(a).  See Faust v. West, 
13 Vet. App. 342 (2000).

The veteran contends that his back disability, and poor 
concentration and memory prevent him from working enough 
hours to be considered gainfully employed.  He does not 
assert, nor does the evidence show, that his dermatitis is a 
factor in his unemployability.  

A November 2006 examining VA physician essentially opined 
that the veteran's depressive disorder posed no obstacle 
whatsoever to his ability to obtain and maintain gainful 
employment.  There are no opinions of record regarding the 
veteran's psychiatric disability that state otherwise.  
Consequently, the crux of the employability issue appears to 
rest on whether the veteran's back disability prevents him 
from obtaining or pursuing substantially gainful employment.

In December 2002, the RO received the veteran's TDIU claim.  
He reported that he worked full-time in insurance sales from 
1996 to January 2000 earning a maximum monthly income of 
$5,000.  He had a more varied work schedule from 1985 to 2002 
as a tax accountant that also yielded a maximum monthly 
income of $5,000.  With both jobs he was self employed.  The 
veteran commented that he was unable to sit for more than two 
hours.  He indicated that he currently worked out of his home 
and that his current income averaged less than $200 a month.  
He did not indicate his level of education, but he reported 
that he had training in insurance.

A September 2002 VA outpatient treatment record indicates 
that the veteran reported that he had no pain the day after 
he walked to a football game where he sat and cheered for 
three hours and then walked home.  In December 2003, the 
veteran requested a letter from his VA physician stating the 
he was unable to work full-time due to upper extremity pain 
and his inability to sit or stand for long periods.  A letter 
from Dr. S. O., dated that same month, states that she had 
treated the veteran since 1992 and that he was capable of 
sedentary work.  She added that he was limited in that he had 
to stretch every hour, and he could not sit for more than an 
hour at a time, stand for prolonged periods of time, do 
repetitive lifting, or lift more than 20 pounds. 

A February 2004 letter from the veteran's chiropractor, Dr. 
B.B., reflects that he treated the veteran bi-weekly.  Based 
on his observations, and the veteran's discomfort, he opined 
that it would be impossible for the veteran to attain gainful 
full-time employment due to the veteran's inability to stand 
or sit for any extended period without rest.  He added that 
the veteran was currently self employed and worked just a few 
hours a day.  

A February 2004 letter from Dr. R. S., reflects that he had 
been the veteran's family physician for more than ten years.  
His opinion was essentially identical to the chiropractor's 
opinion.  He also noted that the veteran only worked part-
time and added that the veteran did not earn anywhere close 
to what he should if he worked full-time.  

On September 2005 VA examination, the veteran's records were 
reviewed.  The veteran reported that he worked 20 hours a 
week and that he missed 50 percent of his work time due to 
back pain.  The veteran complained of daily low back pain and 
denied having any spasms or flare-ups of pain that forced bed 
rest.  He reported that he could walk 1/4 mile and sit for two 
hours.  There was no evidence of pain, fatigue, weakness, or 
incoordination on repeat testing.  The physician opined that 
the veteran was capable of sedentary employment and that he 
could sit for six to eight hours daily provided he could 
stretch every hour or so.  The physician added that the 
veteran was limited in his ability to walk, lift, bend and 
stoop.  There was no impairment in the veteran's 
communication skills or loss of function in the upper 
extremities.  

A November 2005 VA outpatient treatment record notes that the 
veteran was a trained accountant who was limited in the 
amount of work he could do due to his back disability.  

A February 2006 VA treatment record reveals that the veteran 
was reportedly feeling down and he had low motivation because 
he lost some clients due to his poor performance during the 
last tax season.  The following month he reported that he was 
busy and keeping up with his work.  He indicated that he 
remained a little behind, but that he was not overwhelmed.  
In April 2006, he reported that he had a busy tax season and 
that he was able to get the needed work done.  He added that 
the "reward was adequate" and that he probably earned 25 
percent of his income from one week's worth of work.  

On April 2006 VA psychiatric examination, the claims file was 
reviewed.  The physician noted that the veteran's service-
connected depression was secondary to his back disability.  
Due to his fear of flying, the veteran would drive long 
distances to places like Texas.  Regarding depression, the 
veteran reported that he would cry spontaneously when alone, 
and he had less energy and motivation to complete tasks.  He 
reported that in the last two years he had a diminished 
ability (due to lack of energy and motivation) to work 
effectively.  The time frame of the increased symptoms over 
the past two years was temporarily related, in part, to his 
heart problems.  He reported that he lost some jobs in the 
past due to irritability, which is why he chose to be self 
employed.  He indicated that his irritability improved 
greatly with regular medication.  The veteran also indicated 
that his pain medication had affected his concentration and 
that he could no longer read lengthy novels.  The physician 
indicated that the veteran's pain medication made inroads 
into his ability to work with full concentration.  

July 2006 VA records indicate the veteran was keeping up with 
his tax work and that he drove cross country to Las Vegas.  

On November 2006 VA psychiatric examination, the claims file 
was reviewed.  The veteran reported that his working hours 
had gradually declined.  He reported that after his wife and 
daughter left the house in the morning he tried to work until 
he got tired, which was typically somewhere around 10:00 am.  
At that point, he took a nap for a couple of hours and then 
tried to work until his daughter got home from school.  He 
reported that he would then watch television for a couple of 
hours and fall asleep in the chair.  The veteran reported 
that he occasionally would forget phone conversations and he 
believed that this affected his business.  He admitted that 
he neglected some tax returns from as long ago as the 
previous year, which resulted in the loss of some clients.  
He reported that he attended about ten professional football 
games each year.  The physician indicated that the veteran's 
depression symptoms had not changed since the last VA 
examination.  The veteran appeared to suffer from some over-
sedation from his pain medications as he napped often during 
the day.  Regarding his depressive disorder, the physician 
opined that the veteran was employable without limitation, 
and that the major inhibition to employability was his need 
to nap during the day.  The physician further opined that 
this was a function of his medication regiment and not due to 
his depression.  

On November 2006 VA orthopedic examination, the veteran's 
claims file was reviewed.  The physician indicated that the 
veteran retired from full-time accounting work in 2006 and 
that there was no significant standing, walking or lifting 
involved in the veteran's job.  The veteran complained of 
constant back pain on a daily basis that worsened if he sat 
more than two hours or walked more than 1/4 of a mile.  The 
veteran was able to accommodate the physical aspects of his 
accounting job provided he sat no longer than two hours at a 
time and he took his medication regularly.  His low back pain 
was fairly to well controlled with medications.  The 
physician opined that the veteran was employable in sedentary 
to light duty work and that his sitting limitation could be 
accommodated with his occupation as an accountant.  

A December 2006 Social Security medical statement from the 
veteran's chiropractor regarding the veteran's ability to do 
work-related (physical) activities indicated he could 
frequently lift or carry up to 10 pounds, and sit 
uninterrupted for 2 hours with a total of 4 hours of sitting 
a day.  The veteran needed to lay down 15-20 minutes after 
sitting for 2 hours to relieve back pressure.  

In a February 2007 lay statement from a former employee of 
the veteran, she recalled that when the veteran worked as an 
insurance agent, he was in constant back, neck, and arm pain.  
She indicated that the veteran repeatedly had to lay on the 
floor in his office in between seeing clients and work.  He 
eventually could not keep up with the demands of a 40-hour 
work week and advised her that he would have to sell his 
business.  

A February 2007 statement from J. B., a certified massage and 
neuromuscular therapist, indicates that she had been the 
veteran's therapist for the last ten years.  She reported 
that she normally gave him massages every 2-3 weeks, and that 
he would come to see her after he worked a few 8-hour days in 
a row.  She believed that he could not work a 40-hour week.  
She added that when he did work a lot he was able to spread 
his work out during the day and evening to allow for frequent 
rest periods throughout the day.  In her professional 
opinion, he could not hold a full-time job for an outside 
employer.

During a February 2007 video conference hearing, the veteran 
testified that he was an accountant and that he prepared tax 
returns.  It was predominantly seasonal work and he tried to 
work 4 days a week, averaging 12 to 16 hours a week.  He 
stated that he lost numerous customers due to his inability 
to think clearly and remember things.  His annual net income 
was between $1,000 and $4,000.  His pain medications 
consisted of Vicodin, Morphine, and a muscle relaxant.  He 
stated that he had difficulty staying awake after taking some 
of his medications.  He stated that he had to get up and walk 
around after an hour of sitting.  The veteran also testified 
that he earned only $1,000 to $4,000 annually working 12-16 
hours a week as an accountant.  He added that his pain 
medications made him tired and that he had to stand up and 
walk around after sitting for one hour.  

In sum, there is conflicting competent (medical) evidence as 
to whether the veteran is unemployable due to the remaining 
service-connected back disability.  The probative value of 
medical opinion evidence is based on the medical expert's 
review of pertinent historical data, personal examination of 
the patient, and the examiner's knowledge and skill in 
analyzing the data.  The Board must determine how much weight 
is to be attached to each opinion.  See Guerrieri v. Brown, 4 
Vet. App. 467 (1993).  Greater weight may be placed on one 
physician's opinion over another's depending on factors such 
as reasoning employed by the physicians, and whether or not 
and to what extent they review prior clinical records and 
other evidence. Gabrielson v. Brown, 7 Vet. App. 36 (1994).

Four VA physicians essentially opined that the veteran is 
capable of sedentary work.  In contrast, the veteran's 
private family physician, chiropractor, and massage therapist 
essentially opined that the veteran could not work full-time 
due to his service-connected disabilities.  All four VA 
physicians are competent to offer opinions in the matter at 
hand as are the veteran's private family physician and 
chiropractor.  However, in weighing the medical opinions, the 
Board finds that the VA opinions have more probative value 
and, thus, are more persuasive.  Three of the four VA 
examining physicians thoroughly reviewed the veteran's 
records and provided rationales for their opinions.  They 
each recognized that the veteran's back disability placed 
some limitations on his work; but, as the November 2006 VA 
orthopedic examiner pointed out, the veteran was a self 
employed accountant and he could make appropriate adjustments 
to accommodate to his limitations.  Dr. S. O. did not review 
the claims file prior to rendering her opinion; however, as 
indicated by her letter, she had treated the veteran's back 
disability since 1992 and was familiar with his ability and 
limitations.  Her opinion also lends additional support to 
the opinions by the other VA physicians that did review the 
records.  

In contrast, the opinions of the veteran's private physician 
and chiropractor are less probative and persuasive for two 
reasons.  First, they only had their own records to review; 
thus, their opinions were not based on a complete medical 
history.  Secondly, their opinions regarding unemployability 
are based on the veteran's inability to sit or stand for 
extended periods of time without rest.  Significantly, the 
veteran is self employed and it is evident from his own 
statements, a statement from his former employee, and his 
massage therapist that he does rest periodically during the 
day to alleviate his back pain.  The opinions of the private 
physician and chiropractor do not address the veteran's 
employability in light of his present work situation.  

Although the veteran's massage therapist also provided an 
opinion regarding employability, her opinion is considered 
less probative compared to the opinions of the physicians 
because she does not have the medical training which would 
otherwise render her competent to provide an opinion based on 
sound medical principles.  Where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the massage therapist currently possesses a 
recognized degree of medical knowledge that would render her 
opinion regarding employability competent.  Furthermore, her 
opinion is not on point because it is limited to the 
veteran's ability to obtain full-time outside employment.  It 
does not address whether he could maintain substantially 
gainful employment as a self employed accountant.

Because the veteran is a layperson, his own opinion is not 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

In conclusion, while the veteran stated that he lost some 
clients due to poor performance, the record as a whole tends 
to show that, overall, his service-connected disabilities do 
not prevent him from maintaining substantially gainful 
employment.  The medical evidence indicates that the veteran 
is restricted in his ability to sit for long periods of time 
without standing or stretching.  The evidence also indicates 
that the veteran is able to take cross country road trips and 
attend football games despite his back disability.  The more 
probative medical evidence indicates the veteran is capable 
of sedentary work.  His current employment as an accountant 
qualifies as sedentary work.  The record also contains 
various references to the veteran reporting that he was 
keeping busy and keeping up with his work.  Notably, in April 
2006, he reported that he had a busy tax season and indicated 
that his earnings were "adequate."  For the reasons stated, 
a preponderance of the evidence is against the veteran's 
claim, and it must be denied.  


ORDER

Entitlement to a TDIU is denied.



____________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


